Name: 2013/249/EU: Commission Implementing Decision of 27Ã May 2013 amending Decision 2009/852/EC on transitional measures under Regulations (EC) NoÃ 852/2004 and (EC) NoÃ 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Romania and the structural requirements of such establishments (notified under document C(2013) 2803) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agri-foodstuffs;  processed agricultural produce;  Europe;  food technology
 Date Published: 2013-05-30

 30.5.2013 EN Official Journal of the European Union L 143/26 COMMISSION IMPLEMENTING DECISION of 27 May 2013 amending Decision 2009/852/EC on transitional measures under Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Romania and the structural requirements of such establishments (notified under document C(2013) 2803) (Text with EEA relevance) (2013/249/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the first paragraph of Article 9 thereof, Whereas: (1) Commission Decision 2009/852/EC (2) allows that the requirements laid down in Regulation (EC) No 853/2004, Annex III, Section IX, Chapter I, Subchapters II and III, not apply to milk processing establishments in Romania listed in Annex II and Annex III to that Decision until 31 December 2013. (2) According to Decision 2009/852/EC, certain milk-processing establishments listed in Annex II to that Decision may process non-compliant milk with separate production lines. (3) Romania sent the Commission a revised and updated list of those milk processing establishments on 15 February 2013. (4) In that revised and updated list, establishment number L35 SC DANONE PDPA ROMANIA SRL has been removed from Annex II and authorised to processing only compliant milk to be placed on the EU market. (5) Establishment number MM 1795 SC CALITATEA SRL has been authorised to process compliant and non-compliant raw milk without separation and, consequently, it should be removed from Annex II and transferred to Annex III to the same Decision. (6) 17 establishments currently listed in Annex III to Decision 2009/852/EC have been deleted as they are authorised to place dairy products on the intra-Union market, since they are using only compliant milk. Those establishments were listed in the table in Annex III to Decision 2009/852/EC at No 1(AB 641 SC BIOMILK SRL); 6 (L78 SC ROMFULDA PROD SRL) 9 (BN 2399 SC CARMO-LACT PROD SRL) 13(L140 S.C. CARMOLACT SRL) 29 (CT 30 EASTERN EUROPEAN FOODS SRL) 40 (L124 SC PRIMULACT SRL, its name has been changed: SC LACTATE HARGHITA SA) 41(HR119 BOMILACT SRL) 42 (HR 625 LACTIS SRL) 43 (HR 213 PAULACT SA) 45 (IS 1540 PROMILCH SRL) 46 (L18 S.C. EUROCHEESE SRL) 56 (L121 SC MIRDATOD PROD SRL) 69 (SM 4189 PRIMALACT SRL) 70 (L5 SC NIRO SERV COM SRL) 74 (SV 1562 BUCOVINA SA SUCEAVA) 81 (L80 SC INDUSTRIAL MARIAN SRL) 82 (VN 231 VRANLACT SA). (7) Moreover, 7 establishments currently listed in Annex III to Decision 2009/852/EC have been closed and, consequently, should be removed from the list. Those establishments were listed in the table in Annex III to Decision 2009/852/EC at N 26 (CT 225 MIH PROD SRL) 28 (CT 258 BINCO LACT SRL) 30 (CT 15 SC NIC COSTI TRADE SRL) 32 (L82 SC TOTALLACT GROUP SA) 33 (DJ80 SC DUVADI PROD COM SRL) 75 (SV 1888 SC TOCAR PROD SRL) 76 (SV 4909 SC ZADA PROD SRL). (8) 6 establishments in Romania asked to be listed for the first time in Annex III to Decision 2009/852/EC. Those establishments have been inserted in the list at number 8 (L 185 SC SIMCODRIN COM SRL) 17 (L 83 SC KAZAL SRL) 45 (L169 SC DOBREAN SRL) 46 (L152 AGROTRANSCOMEX SRL) 61 (L199 SC LACTO-BOROAIA SRL) 40 (L 189 SC CALITATEA SRL). (9) Decision 2009/852/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes II and III to Decision 2009/852/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 312, 27.11.2009, p. 59. ANNEX Annexes II and III to Decision 2009/852/EC are replaced by the following: ANNEX II LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 3 No Veterinary approval number Name of establishment Address (town/village/county) ANNEX III LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 4 No Veterinary approval number Name of establishment Address (town/village/county) 1 L 175 SC LACTATE C.H. SRL SÃ ¢nmiclÃ uÃ, judeÃ ul Alba, 517761 2 L 172 SC MOISI SERV COM SRL BorÃa, nr. 8, judeÃ ul Bihor, 417431 3 L 136 SC CÃ MPANEII PREST SRL HidiÃelul de Sus, judeÃ ul Bihor, 417277 4 L72 SC LACTOMUNTEAN SRL Teaca, judeÃ ul BistriÃ a-NÃ sÃ ud, 427345 5 L107 SC BENDEAR CRIS PROD COM SRL Ãieu MÃ gheruÃ, judeÃ ul BistriÃ a-NÃ sÃ ud, 427295 6 L110 SC LECH LACTO SRL LechinÃ a, judeÃ ul BistriÃ a-NÃ sÃ ud, 427105 7 L 171 SC ELIEZER SRL Lunca Ilvei, judeÃ ul BistriÃ a-NÃ sÃ ud, 427125 8 L 185 SC SIMCODRIN COM SRL BudeÃti-FÃ ¢naÃ e, judeÃ ul BistriÃ a-NÃ sÃ ud, 427374 9 L3 SC ABY IMPEX SRL Ãendriceni, judeÃ ul BotoÃani, 717380 10 L116 SC RAM SRL IbÃ neÃti, judeÃ ul BotoÃani, 717215 11 L154 S.C. CAS SRL Braila, judetul Braila, 810224 12 L148 S.C. LACTAS S.R.L. Ianca, judetul Braila, 815200 13 L 177 SC IANIS DIM SRL Lehliu GarÃ , judeÃ ul CÃ lÃ raÃi, 915300 14 L129 SC BONAS IMPORT EXPORT SRL Dezmir, judeÃ ul Cluj, 407039 15 L84 SC PICOLACT PRODCOM SRL Iclod, judeÃ ul Cluj, 407335 16 L149 S.C. COMLACT SRL Corusu, judetul Cluj, 407056 17 L 83 SC KAZAL SRL Dej, judeÃ ul Cluj, 405200 18 L43 SC DTM MILK LOGISTIC SRL Ion Corvin, judeÃ ul ConstanÃ a, 907150 19 L40 SC BETINA IMPEX SRL Ovidiu, judeÃ ul ConstanÃ a, 905900 20 L41 SC ELDA MEC SRL Topraisar, judeÃ ul ConstanÃ a, 907210 21 L87 SC NICULESCU PROD SRL CumpÃ na, judeÃ ul ConstanÃ a, 907105 22 L118 SC ASSLA KAR SRL Medgidia, judeÃ ul ConstanÃ a, 905600 23 L130 SC MUNTINA PROD SRL ConstanÃ a, judeÃ ul ConstanÃ a, 900735 24 L 173 SC IAN PROD SRL TÃ ¢rguÃor, judeÃ ul ConstanÃ a, 90727 25 L 181 SC LACTO GENIMICO SRL HÃ ¢rÃova, judeÃ ul ConstanÃ a, 905400 26 L 180 SC LACTIDO SA Craiova, judeÃ ul Dolj, 200378 27 L91 SC COSMILACT SRL Schela, judeÃ ul GalaÃ i, 807265 28 L 113 SC LACTA SA Giurgiu, judeÃ ul Giurgiu, 080556 29 L 179 SC SEKAM PROD SRL Novaci, judeÃ ul Gorj, 215300 30 L49 SC ARTEGO SA TÃ ¢rgu Jiu, Gorj, 210257 31 L65 SC KARPATEN MILK Suseni, judeÃ ul Harghita, 537305 32 L99 SC VALIZVI PROD COM SRL GÃ ¢rbovi, judeÃ ul IalomiÃ a, 927120 33 L47 SC OBLAZA SRL BÃ ¢rsana, judeÃ ul MaramureÃ, 437035 34 L85 SC AVI-SEB IMPEX SRL Copalnic MÃ nÃ Ãtur, judeÃ ul MaramureÃ, 437103 35 L86 SC ZEA SRL Boiu Mare, judeÃ ul MaramureÃ, 437060 36 L16 SC ROXAR PROD COM SRL CerneÃti, judeÃ ul MaramureÃ, 437085 37 L134 SC MULTILACT SRL Baia Mare, judeÃ ul MaramureÃ, 430015 38 L 191 SC WROMSAL SRL Satulung, judeÃ ul MaramureÃ, 437270 39 L190 SC ONY SRL Larga, judeÃ ul MaramureÃ, 437317 40 L189 SC CALITATEA SRL TÃ uÃ ii MÃ gherÃ uÃ, judeÃ ul MaramureÃ, 437349 41 L54 SC RODLACTA SRL FÃ rÃ gÃ u, judeÃ ul MureÃ, 547225 42 L108 SC LACTEX REGHIN SRL SolovÃ stru, judeÃ ul MureÃ, 547571 43 L 29 SC HELIANTUS PROD Reghin, judeÃ ul MureÃ, 545300 44 L 176 SC GLOBIVET PHARM SRL BatoÃ, judeÃ ul MureÃ, 547085 45 L 169 SC DOBREAN SRL Ideciu de Sus, judeÃ ul MureÃ, 547362 46 L 152 SC AGROTRANSCOMEX SRL Miercurea Nirajului, judeÃ ul MureÃ, 547410 47 L 184 SC COMPLEX AGROALIMENTAR SRL Bicaz, judeÃ ul NeamÃ , 615100 48 L96 SC PROD A.B.C. COMPANY SRL GrumÃ zeÃti, judeÃ ul NeamÃ , 617235 49 L101 SC 1 DECEMBRIE SRL TÃ ¢rgu NeamÃ , judeÃ ul NeamÃ , 615235 50 L106 SC RAPANU SR. COM SRL Petricani, judeÃ ul NeamÃ , 617315 51 L6 SC LACTA HAN PROD SRL Urecheni, judeÃ ul Neamt, 617490 52 L123 SC PROCOM PASCAL SRL PÃ strÃ veni, judeÃ ul NeamÃ , 617300 53 L100 SC ALTO IMPEX SRL ProviÃ a de Jos, judeÃ ul Prahova, 107477 54 L88 SC AGROMEC CRASNA SA Crasna, judeÃ ul SÃ laj, 457085 55 L89 SC OVINEX SRL SÃ rmÃ Ãag, judeÃ ul SÃ laj, 457330 56 L71 SC LACTO SIBIANA SA Ãura MicÃ , judeÃ ul Sibiu, 557270 57 L36 SC PROLACT PROD COM SRL Vicovu de Sus, judeÃ ul Suceava, 727610 58 L81 SC RARAUL SA CÃ ¢mpulung Moldovenesc, judeÃ ul Suceava, 727100 59 L166 SC BUCOVINA SA FALTICENI FÃ lticeni, judeÃ ul Suceava, 725200 60 L 167 SC ECOLACT SRL MiliÃÃ uÃ i, judeÃ ul Suceava, 727360 61 L 199 SC LACTO-BOROAIA SRL Boroaia, jud. Suceava, 727040 62 L 168 SC VIOLACT SRL Putineiu, judeÃ ul Teleorman, 147285 63 L 186 SC MADIS BIG COM SRL Videle, judeÃ ul Teleorman, 145300 64 L 163 SC COMALACT SRL Nanov, judeÃ ul Teleorman, 147215 L43  SC LACTOCORV SRL, judeÃ ul ConstanÃ a  its name has been changed in: SC DTM MILK LOGISTIC SRL L 186  SC BIG FAMILY SRL judeÃ ul Teleorman  its name has been changed in: SC MADIS BIG COM SRL